Mollison, Judge:
The appeals for reappraisement enumerated in schedule “A,” attached to and made a part hereof, were submitted for decision by counsel for the parties upon a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the appeals for reappraisement enumerated in Schedule “A”, attached hereto and made part hereof, consists of plywood exported from Finland in the years 1955 and 1956 and that the mer*442chandise is except for the items of merchandise set forth in Schedule “B” hereto annexed, properly valued on the basis of foreign value as defined in Section 402(c) of the Tariff Act of 1930 as amended.
IT IS FURTHER STIPULATED AND AGREED that the value or the price at the time of exportation of such merchandise to the United States at which such or similiar [sic] merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for home consumption, including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was, the appraised unit values, less 4% net packed. As to the merchandise specified in Schedule “B” hereto annexed, the appeals are hereby abandoned.
On tbe agreed facts, I find that, except for the items of merchandise set forth in schedule “B,” annexed hereto, foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended, is the proper basis of value for the merchandise covered by the appeals for reappraisement enumerated in said schedule “A,” and that said value in each instance was the appraised unit value, less 4 per centum, net, packed.
As to the items of merchandise set forth in schedule “B,” the appeals having been abandoned, are, to that extent, dismissed.
Judgment will issue accordingly.